           Case 4:21-cv-00671-LPR Document 1 Filed 07/27/21 Page 1 of 14
                                                                                      FILED
                                                                                  U.S. DISTRICT COURT
                                                                              EASTERN DISTRICT ARKANSAS


                      IN THE UNITED STATES DISTRICT COURT    JUL 2 7 2021
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION           TAMMYH.~K
                                                         By:    __-:
                                                                                                            LERK
TACHANY C. EVANS                                                                   PLAINTIFF

V.                                   NO. :4:21-CV-         h7I- LPR
LOUIS DEJOY, POSTMASTER GENERAL
UNITED STATES POSTAL SERVICE, AGENCY                                               DEFENDANT

                                         COMPLAINT

      Comes now the Plaintiff, Tachany C. Evans, by and through

undersigned counsel, and for her Complaint, states:

                                             I.

                                     JUR:ISD:ICT:ION

      1.     This     suit   is    instituted pursuant               to    Title VII        of    the

Civil Rights Act of 1964, as amended by the Equal Opportunity Act

of 1972, 42 U.S.C. §2000e et seq, and the Civil Rights Act of 1991.

Relief is sought pursuant to this act as well as 42 U.S.C. §1981

and   42     U.S.C.       §1988    and     all       statutes         mandating         punitive,

compensatory,       liquidated and declarative damages.                        Relief is also

sought     under    the   Arkansas       Civil     Rights      Act     and    common       law    for

wrongful termination.             These claims are pendent to the claims for

relief      aforementioned         and     therefore          this        Court     would        have

jurisdiction.         The jurisdiction of this Court is invoked pursuant

to 28 U.S.C. §§1331 and 1343.

                                                  This case assigned to District Ju~ge   RiJo~!,k\4.
                                                  and to Magistrate Judge -+-H....l>.f-...t_.L_.,_____(f_




                                             1
             Case 4:21-cv-00671-LPR Document 1 Filed 07/27/21 Page 2 of 14



                                           II.

                                         PART:IES

        2.      Plaintiff,    Tachany     C.       Evans,     is   an   African-American

female citizen of the United States who resides in Pope County,

Arkansas.

        3.      The Defendant, Louis Dejoy, is the Postmaster General of

the United States Postal Service, Agency.                     (hereinafter referred to

as "USPS"),       that is an independent agency of the Executive Branch

of the United States federal government responsible for providing

postal service in the United States.                    The Defendant, USPS,          is an

employer within the meaning of 42 U.S.C. §2000, et seq.

                                          III.

                               STATEMENT OF THE CASE

        4.      Plaintiff,   Tachany C.        Evans,       began her employment with

the Defendant,         the USPS    in Perryville,            Arkansas       on January 24,

2015.        She was   employed until      May 24,          2015   as   a    Rural   Carrier

Associate.         Plaintiff applied for            a   PSE Sales       and Distribution

Clerk position with the Morrilton,                  Arkansas USPS in April,            2 015.

Plaintiff was hired and officially placed into the position on May

30,     2015.    Plaintiff's    duties    included scanning packages,                 casing

mail,        collecting money     from    customer,         processing money         orders,

1412 close out end day business, and providing customer service as

needed.




                                               2
            Case 4:21-cv-00671-LPR Document 1 Filed 07/27/21 Page 3 of 14



       5.      On     June       3,     2015       Plaintiff         started     working       in    the

Jerusalem Post Office.                  Plaintiff had no formal training for this

position, worked alone with no supervision and was performing her

job well.           It was a violation of Postal Policy for Plaintiff to

work alone without supervision.

       6.      On     June       22,        2015    through         June   25,     2015      Plaintiff

attended PSE/Clerk               training.            Plaintiff       successfully passed all

courses.

       7.      On July 3, 2015, Plaintiff was notified by her immediate

supervisor,         Mary Loveland,             that she was being terminated because

she could not be trusted.

       8.      On July 7, 2015, Plaintiff was terminated.

       9.      On     October         16,     2015,        Complainant     filed      a    formal    EEO

complaint alleging that                     the Agency discriminated against her on

the    bases     of       race        (African-American),            spouse      of    veteran      with

disabilities,         age    (40),          and in reprisal           for prior protected EEO

activity       (unspecified}                when      on     July    7,    2015,       Complainant's

employment          was     terminated;            and      on   various       dates       thereafter,

Complainant was denied re-employment.

       10.     Plaintiff filed a Charge of Discrimination against the

Defendant with the Equal Employment Opportunity Commission (EEOC).

On or about April 28, 2021, the EEOC mailed notice of its decision

giving Plaintiff the right to file a civil action.                                        (See Exhibit

"A")




                                                       3
            Case 4:21-cv-00671-LPR Document 1 Filed 07/27/21 Page 4 of 14



                       FIRST CAUSE:     EMPLOYMENT DISCRIMINATION

          11.   Plaintiff was        terminated because of her race               (African-

Arnerican),          spouse   of   veteran   with        disabilities,   and     age     forty

( 40) .     The proffered reasons for Plaintiff's termination given by

Defendant       were     pretextual.         Defendant       has   changed     reasons     why

Plaintiff was given several reasons                       for her termination.          These

reasons include:

                a.    failure      to meet minimum conduct           standards       for   the

position of PSE Sales and Service Distribution Associate during

the probationary period.

                b. fraudulent use of a credit card

                c. cash drawer shortage and loss of postal funds

                d. tardiness

                e. falsification of time card, and performance concerns

                f. separation for cause

          12.   Plaintiff's        supervisor       was     Mary   Loveland,     a     White-

American female.

          13.   The     aforesaid     conduct       of    the   defendant    offends       the

original purpose of Title VII and other equal rights statutes.

          14.   The aforesaid conduct also violates the Arkansas Civil

Rights Act.

          15.   Plaintiff was hired by the several other USPS off ices

and each job offer were rescinded.




                                                4
          Case 4:21-cv-00671-LPR Document 1 Filed 07/27/21 Page 5 of 14



                              SECOND CAUSE:         RETALIATION

        16.     Plaintiff engaged in protected EEO activity.

        17.     It    is    against     public       policy        for     a    person     to    be

discriminated against because an individual                          engaged in protected

activity.

        18.     Plaintiff      was    performing      her     job    and       was    terminated.

After         being     terminated,       Plaintiff          was         continually        denied

employment because she had engaged in protected EEO activity.

        19.     Following her removal from the Post Office in Jerusalem,

Plaintiff        applied      for     similar       Arkansas       vacancies          at   Wesley,

Vilonia,       Ratcliff,      and Branch in Arkansas.              Plaintiff also applied

for an entry-level vacancy Greenville, South Carolina.

        20.     The     Agency       officials        that     considered             Plaintiff's

applications          after her      termination      failed        to    provide      legitimate

and nondiscriminatory reasons for declining to select Plaintiff to

fill      available         vacancies.     Plaintiff           was        not        selected     in

retaliation for engaging in protected EEO activity.

                           THIRD CAUSE:    WRONGFUL TERMINATION

        21.     Plaintiff's discharge was wrongful.

        22.     Plaintiff      discharge    was       only    because          Supervisor       Mary

Loveland felt threatened by Evans'                   questioning of non-traditional

and illegal day to day postal operations and practices.




                                                5
          Case 4:21-cv-00671-LPR Document 1 Filed 07/27/21 Page 6 of 14



     23.     It    is   against     public       policy      for     a    person    to   be

discriminated against because of their race,                       age,   disability and

in retaliation for engaging in protected EEO activity.

     24.     Plaintiff was performing her job and was terminated in

violation of public policy.

                                       DAMAGES

     25.     Plaintiff has been damaged by the Defendant's treatment

and is     entitled to compensation.               Plaintiff has          no other legal

recourse     except     this    suit   for       equitable     relief       and    damages.

Plaintiff is entitled to back pay,                re-instatement,          re-instatement

of benefits, compensatory damages, damages for pain and suffering,

mental anguish and punitive damages.

     Wherefore, all premises considered, Plaintiff prays relief as

follows:

     1.      A    preliminary     and permanent       injunction          preventing     the

defendant,       its agents,    successors,       employees,       and those acting in

concert with Defendant and under its direction,                          from engaging in

such intentional, discriminatory policies and practices complained

of herein;

     2.      A declaratory judgment that the actions of the Defendant

complained of herein violated their rights guaranteed by 42 U.S.C.

§2000(e) et. seq.;




                                             6
           Case 4:21-cv-00671-LPR Document 1 Filed 07/27/21 Page 7 of 14



      3.     Back pay,    retroactive seniority rights,            any promotions,

or   incentive pay,       and all   other benefits        that    they would have

enjoyed had they not been discharged;

      4.     Costs   of   this   action       including   awards    of     reasonable

attorney's fees and all other costs to which they are entitled;

      5.     Compensatory damages      for pain and suffering and mental

anguish; and

      6.     Plaintiff demands a jury trial.

      7.     All other relief to which he is entitled.

                                                   Respectfully submitted,


                                                   ~i~ti_~e
                                                   Tachany   c.   Evans,
                                                                   u
                                                   / s / l . £ f f i a ~ o ~ Jr.
                                                   Willard Proctor, Jr.
                                                   Attorney for Plaintiff
                                                   2500 South State Street
                                                   Little Rock, AR 72206
                                                   (501) 378-7720
                                                   (501) 325-4959 - Facsimile
                                                   Arkansas Bar No.: 87136
                                                   willard@wpjrlaw.com




                                          7
         Case 4:21-cv-00671-LPR Document 1 Filed 07/27/21 Page 8 of 14




             U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                           Office of Federal Operations



•                                 P.O. Box 77960
                             Washington, DC 20013


                                    Tachany C. Evans, a/k/a
                                         Maxine S., 1
                                        Complainant,

                                               V.


                                         Louis DeJoy,
                                      Postmaster General,
                                  United States Postal Service
                                       (Southern Area),
                                           Agency.

                                    Appeal No. 2020004706

                                Hearing No. 490-2016-00084X

                                 Agency No. 4G-720-0073-15

                                          DECISION

On August 25, 2020, Complainant filed an appeal with the Equal Employment Opportunity
Commission (EEOC or Commission), pursuant to 29 C.F.R. § 1614.403(a), from the Agency's
August 18, 2020, final order concerning an equal employment opportunity (EEO) complaint
claiming employment discrimination in violation of Title VII of the Civil Rights Act of 1964
(Title VII), as amended, 42 U.S.C. § 2000e et seq., Section 501 of the Rehabilitation Act of 1973
(Rehabilitation Act), as amended, 29 U.S.C. § 791 et seq., and the Age Discrimination in
Employment Act of 1967 (ADEA), as amended, 29 U.S.C. § 621 et seq.

                                       BACKGROUND

During the period at issue, Complainant worked as a Postal Service Employee / Sales Services
and Distribution Associate (PSE SSDA), Grade 6, at the Agency's remotely managed Post
Office in Jerusalem, Arkansas.

On October 16, 2015, Complainant filed a formal EEO complaint alleging that the Agency
discriminated against her on the bases of race (African-American), spouse of veteran with
disabilities, age (40), and in reprisal for prior protected EEO activity (unspecified} when:


1This case has been randomly assigned a pseudonym which will replace Complainant's name
when the decision is published to non-parties and the Commission's website.
         Case 4:21-cv-00671-LPR Document 1 Filed 07/27/21 Page 9 of 14




                                                2                            2020004706


   1. On July 7, 2015, Complainant's employment was terminated; and

   2. On various dates thereafter, Complainant was denied re-employment.

After an investigation, the Agency provided Complainant with a copy of the report of
investigation and notice of her right to request a hearing before EEOC Administrative Judge
(AJ). Complainant timely requested a hearing. Over Complainant's objections, the AJ assigned
to the case granted the Agency's July 19, 2016 motion for a decision without a hearing and
issued a decision by summary judgement on August 2, 2020. The Agency subsequently issued a
final order adopting the AJ' s finding of no discrimination.

The instant appeal followed. On appeal and through Counsel, Complainant argues that the
Agency's reasons were pretextual and that the evidence of record contained factual disputes that
merited a hearing. Complainant's Counsel asserts that Complainant had received conflicting
instructions from her immediate supervisor and area management regarding her permissible use
of an Agency-issued government travel card (GTC) while attending initial training for her
position. According to Complainant, her immediate supervisor told her the GTC could only be
used for lodging. When Complainant inquired for further clarification, an Agency human
resources manager advised her to use the GTC for lodging and meals. Complainant maintained
that the Agency's regulations were less restrictive and allowed Complainant to use the GTC for
meals, lodging and expenses incidental to business travel. Counsel for Complainant also
challenges the Agency's inconsistency in describing its reasons for her termination and non-
selections. Complainant argues that the Agency provided different justifications for terminating
Complainant and thereafter rejecting her applications to be rehired. Complainant stated the
Agency's explanations varied from improper GTC, to falsified time and attendance records, and
cash-accounting irregularities. Finally, Complainant attacked the legitimacy of her termination
because the Agency had neglected to follow its own regulations in processing her removal.

                                 ANALYSIS AND FINDINGS

In rendering this appellate decision, we must scrutinize both the AJ' s legal and factual
conclusions, and the Agency's final order adopting them, de novo. 29 C.F.R. § 1614.405(a)
(stating that a "decision on an appeal from an Agency's final action shall be based on a de novo
review ... "); also EEO Management Directive for 29 C.F.R. Part 1614 (EEO MD-110), at Ch. 9,
§ VI.B. (Aug. 5, 2015) (providing that an administrative judge's determination to issue a
decision without a hearing, and the decision itself, will both be reviewed de novo ). This
essentially means that we should look at this case with fresh eyes. In other words, we are free to
accept (if accurate) or reject (if erroneous) the AJ's and the Agency's, factual conclusions and
legal analysis - including on the ultimate fact of whether intentional discrimination occurred, and
on the legal issue of whether any federal employment discrimination statute was violated. EEO
MD-110 at Ch. 9, § VI.A. (explaining that the de novo standard of review "requires that the
Commission examine the record without regard to the factual and legal determinations of the
previous decision maker," and that EEOC "review the documents, statements, and testimony of
         Case 4:21-cv-00671-LPR Document 1 Filed 07/27/21 Page 10 of 14




                                                3                            2020004706

record, including any timely and relevant submissions of the parties, and ... issue its decision
based on the Commission's own assessment of the record and its interpretation of the law").

This Commission's regulations allow an AJ to issue a decision without a hearing upon finding
that there is no genuine issue of material fact. 29 C.F .R. § 1614.109(g). EEOC' s decision
without a hearing regulation follows the summary judgment procedure from federal court. Fed.
R. Civ. P. 56. The U.S. Supreme Court held summary judgment is appropriate where a judge
determines no genuine issue of material fact exists under the legal and evidentiary standards.
See Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986). In ruling on a summary judgment
motion, the judge is to determine whether there are genuine issues for trial, as opposed to
weighing the evidence. See Id. at 249. At the summary judgment stage, the judge must believe
the non-moving party's evidence and must draw justifiable inferences in the non-moving party's
favor. See Id. at 255. A "genuine issue of fact" is one that a reasonable judge could find in favor
for the non-moving party. See Celotex v. Catrett, 477 U.S. 317, 322-23 (1986); Oliver v. Digital
Equip. Corp .• 846 F.2d 103, 105 (1st Cir. 1988). A "material" fact has the potential to affect the
outcome of a case. An AJ may issue a decision without a hearing only after determining that the
record has been adequately developed. Petty v. Dep't of Def., EEOC Appeal No. 01A24206
(July 11, 2003).

We carefully reviewed the record and find that it is adequately developed. To successfully
oppose a decision without a hearing, Complainant must identify material facts of record that are
in dispute or present further material evidence establishing facts in dispute. Without a hearing,
an AJ cannot rule in favor of the Agency unless he ensures Complainant is given notice of the
motion for decision without a hearing, a statement of allegedly undisputed material facts, a
chance to engage in meaningful discovery, and an opportunity to respond. According to the
U.S. Supreme Court, if the party opposing summary judgment has not had the opportunity to
discover information essential to her opposition, then summary judgment is precluded. See
Anderson, 477 U.S. at 250. In the EEOC hearing context, this means that the AJ must enable the
parties to engage in sufficient discovery necessary to properly respond to any motion for a
decision without a hearing.

Here, we find the AJ appropriately issued a decision without a hearing. The record revealed
Complainant had notice of the Agency's motion, the Agency presented its version of the facts.
The AJ permitted Complainant ample discovery and the opportunity necessary to contest the
Agency motion. Finally, in issuing the decision without a hearing, we note that the AJ properly
drew justifiable inferences in Complainant's favor.

EEOC examines discrimination claims in accordance with the U.S. Supreme Court's three-part
test from McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). For Complainant to prevail,
she must first establish her prima facie case by presenting facts that reasonably give rise to the
inference of discrimination, i.e., that a prohibited consideration was a factor in the adverse
employment action. See Furnco Constr. Corp. v. Waters, 438 U.S. 567 (1978). The second
burden is for the Agency to articulate a legitimate and nondiscriminatory reason for its actions.
See Texas Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981). If the Agency can
         Case 4:21-cv-00671-LPR Document 1 Filed 07/27/21 Page 11 of 14



                                                4                            2020004706

articulate a legally sufficient reason behind its actions, then the Complainant bears the burden of
proving, by preponderance of the evidence, that those Agency reasons are pretext to mask any
actual discriminatory motive. At all times, Complainant must carry the burden of persuasion;
she must prove, with preponderant evidence, Agency adverse actions were motivated by illegal
animus against her protected characteristics. See St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502
(1993); U.S. Postal Serv. v. Aikens, 460 U.S. 711,715-716(1983).

Assuming, arguendo, that Complainant has made the prima facie case, we find the Agency
articulated both legitimate and nondiscriminatory reasons for its adverse employment actions.
Complainant has failed present persuasive evidence to establishes that those Agency's proffered
reasons were unworthy of credence.

Claim 1 - Removal

The Officer-in-Charge (female, Caucasian, age 47), who interviewed and recommended
Complainant's hire, was the same Officer-in-Charge that later recommended Complainant's
removal. The Officer-in-Charge testified that it was Complainant who had requested the Agency
GTC because she would otherwise be unable to afford travel to her initial training in Little Rock.
The Officer-in-Charge stated she had instructed Complainant to use the GTC only for lodging.
The Officer-in-Charge stated that, after Complainant attended the training, the Officer-in-Charge
learned the Agency had "flagged" or questioned some sixteen transactions which Complainant
had made using the GTC. Two of these sixteen questionable transactions had occurred on the
day before and on the day after Complainant's authorized travel dates. One of Complainant's
GTC transactions indicated that she had improperly used the GTC in a different state
(Oklahoma) which had no relation to the Agency-sponsored training that Complainant attended
in Arkansas. After Complainant returned from initial training, the Officer-in-Charge described
how, Complainant arrived approximately fifty minutes late for her first day of on-the-job
training. Complainant did not deny her tardiness, but merely stated that she had told the Agency
she would be late because of a family emergency. Based on these undisputed facts, we find the
Agency's reason for Complainant's removal legitimate and non-discriminatory. To the extent
Complainant argued that certain management officials within the Agency had misused the GTC,
we note that those officials were not proper comparators. The named comparators were
Postmasters who had a record of years of service with the Agency that warranted advancement,
while Complainant's conduct occurred while she was still a probationary employee.

Claim 2 - Post-Removal Non-Selections

Following her removal from the Post Office in Jerusalem, Complainant applied for similar
Arkansas vacancies at Wesley, Vilonia, Ratcliff, and Branch in Arkansas. Complainant also
applied for an entry-level vacancy Greenville, South Carolina. The Agency officials that
considered her applications after removal provided legitimate and nondiscriminatory reasons for
declining to select Complainant to fill available vacancies. The Agency explained that
Complainant was found unsuitable for all of the aforementioned positions. In some cases,
selection officials declined to hire Complainant after learning of her GTC misuse during her
        Case 4:21-cv-00671-LPR Document 1 Filed 07/27/21 Page 12 of 14



                                               5                            2020004706

employment at the Jerusalem Post Office. Other selection-officials stated they were concerned
that Complainant had expressed her intention to reside in communities that were inconveniently
distanced from prospective workplaces. Moreover, Complainant did not indicate that if hired,
then she would be willing to move closer to her duty station. Whether managers declined to hire
Complainant based on reports of GTC-use or distance from possible employment locations, we
find that such explanations are non-discriminatory.

In summary, our review of entire record found nothing to demonstrate the Agency was motivated
by discriminatory animus. To the contrary, we find that Complainant failed to establish that she
was discriminated against as alleged. Furthermore, Complainant failed to convince us that the
Agency's rationale for removing and then not rehiring her was pretextual.

                                        CONCLUSION

Based on the foregoing in depth analysis of the entire record and all of Complainant's
contentions on appeal, we AFFIRM the Agency's final order adopting the AJ's decision issued
without a hearing finding no discrimination.

                          STATEMENT OF RIGHTS - ON APPEAL

                                RECONSIDERATION (M0920)

The Commission may, in its discretion, reconsider this appellate decision if Complainant or the
Agency submits a written request that contains arguments or evidence that tend to establish that:
       1. The appellate decision involved a clearly erroneous interpretation of material fact or
          law; or
       2. The appellate decision will have a substantial impact on the policies, practices, or
          operations of the agency.

Requests for reconsideration must be filed with EEOC's Office of Federal Operations (OFO)
within thirty (30) calendar days of receipt of this decision. If the party requesting
reconsideration elects to file a statement or brief in support of the request, that statement or
brief must be filed together with the request for reconsideration. A party shall have twenty
(20) calendar days from receipt of another party's request for reconsideration within which to
submit a brief or statement in opposition. 29 C.F.R. § 1614.405; EEO-MD-110 at Ch. 9 § VII.B.

Complainant should submit her request for reconsideration, and any statement or brief in support
of her request, via the EEOC Public Portal, which can be found at:
https://publicportal.eeoc.gov/Portal/Login.aspx

Alternatively, Complainant can submit her request and arguments to the Director, Office of
Federal Operations, Equal Employment Opportunity Commission, via regular mail addressed to
P.O. Box 77960, Washington, DC 20013, or by certified mail addressed to 131 M Street, NE,
Washington, DC 20507. In the absence of a legible postmark, a complainant's request to
         Case 4:21-cv-00671-LPR Document 1 Filed 07/27/21 Page 13 of 14



                                                6                            2020004706

reconsider shall be deemed timely filed if OFO receives it by mail within five days of the
expiration of the applicable filing period. 29 C.F.R. § 1614.604.

An agency's request for reconsideration must be submitted in digital format via the EEOC's
Federal Sector EEO Portal (FedSEP). 29 C.F.R. § 1614.403(g). Either party's request and/or
statement or brief in opposition must also include proof of service on the other party, unless
Complainant files her request via the EEOC Public Portal, in which case no proof of service is
required.

Failure to file within the 30-day time period will result in dismissal of the party's request for
reconsideration as untimely, unless extenuating circumstances prevented the timely filing of the
request. Any supporting documentation must be submitted together with the request for
reconsideration. The Commission will consider requests for reconsideration filed after the
deadline only in very limited circumstances. 29 C.F .R. § 1614.604(c).

               COMPLAINANT'S RIGHT TO FILE A CIVIL ACTION (S0610)

You have the right to file a civil action in an appropriate United States District Court within
ninety (90) calendar days from the date that you receive this decision. If you file a civil action,
you must name as the defendant in the complaint the person who is the official Agency head or
department head, identifying that person by his or her full name and official title. Failure to do
so may result in the dismissal of your case in court. "Agency" or "department" means the
national organization, and not the local office, facility or department in which you work. If you
file a request to reconsider and also file a civil action, filing a civil action will terminate the
administrative processing of your complaint.

                          RIGHT TO REQUEST COUNSEL (20815)

If you want to file a civil action but cannot pay the fees, costs, or security to do so, you may
request permission from the court to proceed with the civil action without paying these fees or
costs. Similarly, if you cannot afford an attorney to represent you in the civil action, you may
request the court to appoint an attorney for you. You must submit the requests for waiver of
court costs or appointment of an attorney directly to the court, not the Commission. The
court has the sole discretion to grant or deny these types of requests.
         Case 4:21-cv-00671-LPR Document 1 Filed 07/27/21 Page 14 of 14



                                                  7                             2020004706



Such requests do not alter the time limits for filing a civil action (please read the paragraph titled
Complainant's Right to File a Civil Action for the specific time limits).

FOR THE COMMISSION:



~rt~
Carlton M. Hadden, Director
Office of Federal Operations


April 28, 2021
Date
